Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered April 25, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1591him, upon a plea of guilty, of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]). Contrary to the contention of defendant, Supreme Court properly refused to suppress the cocaine found in his vehicle by a police officer. The officer testified at the suppression hearing that the drugs seized were in plain view on the floor of defendant’s vehicle (see People v Harrington, 30 AD3d 1084 [2006], lv denied 7 NY3d 848 [2006]), and the court was entitled to credit that testimony (see generally People v Prochilo, 41 NY2d 759, 761 [1977]; People v McConnell, 233 AD2d 867 [1996], lv denied 89 NY2d 987 [1997]). Present—Hurlbutt, J.P., Martoche, Peradotto, Pine and Gorski, JJ.